Defendant's petition for discretionary review is allowed for the limited purpose of remanding to the Court of Appeals to reconsider its holding in light of United Community Bank (G.A.) v. Wolfe , --- N.C. ----, 799 S.E.2d 269 (2017). See United Cmty. Bank , --- N.C. at ----, 799 S.E.2d at 272 (recognizing that, under N.C.G.S. 1A-1, Rule 56(e), a party may not rest upon an affidavit containing merely "conclusory statement[s] without any supporting facts" to create a genuine issue of material fact).:
"Spec Order by order of the Court in conference, this the 17th of August 2017."